In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-166 CR

____________________


DWAYNE JOSEPH HORACE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 89968




MEMORANDUM OPINION (1)
	Dwayne Joseph Horace was convicted and sentenced on an indictment for the felony
offense of delivery of a controlled substance.  Horace filed a notice of appeal on March
31, 2004.  The trial court entered a certification of the defendant's right to appeal in which
the court certified that this is a plea-bargain case and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court also certified that Horace waived in
writing any right to appeal.  The trial court's certification has been provided to the Court
of Appeals by the district clerk.
	On April 7, 2004, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered May 20, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.